NONPRECEDENTIALȱDISPOSITION
                              Toȱbeȱcitedȱonlyȱinȱaccordanceȱwith
                                      ȱFed.ȱR.ȱApp.ȱP.ȱ32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                    ArguedȱDecemberȱ14,ȱ2011
                                    DecidedȱFebruaryȱ7,ȱ2012

                                              Before

                               RICHARDȱA.ȱPOSNER,ȱCircuitȱJudge

                               DANIELȱA.ȱMANION,ȱCircuitȱJudge

                               DIANEȱP.ȱWOOD,ȱCircuitȱJudge
       ȱȱȱ
No.ȱ11Ȭ2274

LAROLDȱL.ȱRICHISON,                                 AppealȱfromȱtheȱUnitedȱStatesȱDistrict
    PlaintiffȬAppellant,                            CourtȱforȱtheȱWesternȱDistrictȱofȱWisconsin.

       v.                                           No.ȱ11ȬCVȬ08

MICHAELȱJ.ȱASTRUE,                                  BarbaraȱB.ȱCrabb,
CommissionerȱofȱSocialȱSecurity,ȱȱ                  Judge.
    DefendantȬAppellee.ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

                                            OȱRȱDȱEȱR

        LaroldȱRichison,ȱaȱ51ȬyearȬoldȱkidneyȬtransplantȱrecipientȱwithȱaȱhistoryȱofȱfoot
problems,ȱappealsȱfromȱtheȱdistrictȱcourt’sȱdecisionȱupholdingȱtheȱdenialȱofȱhisȱapplication
forȱdisabilityȱbenefits.ȱBecauseȱsubstantialȱevidenceȱsupportsȱtheȱCommissioner’s
determination,ȱweȱaffirmȱtheȱjudgment.

       Richisonȱstruggledȱwithȱnumerousȱphysicalȱproblemsȱinȱrecentȱyears,ȱchiefȱamong
themȱkidneyȱfailureȱandȱsevereȱstiffnessȱinȱbothȱofȱhisȱbigȱtoes.ȱHisȱkidneyȱproblemsȱforced
himȱtoȱquitȱhisȱjobȱasȱaȱhardwareȱstoreȱclerkȱinȱ1996,ȱleadingȱtoȱaȱsevenȬyearȱperiodȱwhenȱhe
receivedȱdisabilityȱinsurance.ȱHeȱhadȱsuccessfulȱkidneyȬtransplantȱsurgeryȱinȱ1999ȱandȱtold
doctorsȱasȱrecentlyȱasȱ2009ȱthatȱhisȱkidneyȱfunctionȱwasȱ“good.”ȱNonetheless,ȱRichison’s
nephrologist,ȱDr.ȱGaryȱSchwochau,ȱwroteȱinȱaȱletterȱtoȱRichison’sȱattorneyȱinȱearlyȱ2009ȱthat
No.ȱ11Ȭ2274                                                                               Pageȱ2

Richison’sȱkidneysȱwillȱdeteriorateȱslowlyȱinȱtheȱcomingȱyearsȱandȱthatȱeventuallyȱheȱwill
needȱdialysisȱtreatment.ȱSchwochauȱopinedȱthatȱtheȱcombinedȱeffectsȱofȱRichison’sȱillnesses
“precludeȱhimȱfromȱdoingȱextensiveȱphysicalȱexertion.”ȱ

        Regardingȱhisȱtoes,ȱRichisonȱsufferedȱfromȱfootȱpainȱforȱyearsȱbeforeȱdoctors
diagnosedȱhimȱinȱ2007ȱwithȱhalluxȱrigidus,ȱaȱpainfulȱdeformityȱthatȱlimitsȱmotionȱinȱthe
jointȱatȱtheȱbaseȱofȱtheȱbigȱtoe.ȱSeeȱDORLAND’SȱILLUSTRATEDȱMEDICALȱDICTIONARYȱ818
(32dȱed.ȱ2012).ȱHeȱhadȱsurgeryȱonȱhisȱrightȱbigȱtoeȱinȱ2007ȱandȱonȱhisȱleftȱbigȱtoeȱinȱ2008.
Afterȱtheȱfirstȱsurgery,ȱheȱwasȱtoldȱtoȱelevateȱhisȱrightȱfootȱaboveȱhisȱheartȱtoȱprevent
swelling;ȱlaterȱexaminationsȱshowedȱminimalȱswelling.ȱHisȱpodiatrist,ȱDr.ȱPatrickȱYoon,
notedȱthatȱRichison’sȱcirculationȱwasȱ“intact”ȱasȱofȱSeptemberȱ2009ȱandȱmadeȱnoȱmentionȱof
legȱelevationȱinȱhisȱtreatmentȱnotes,ȱbutȱinȱaȱshortȱletterȱthreeȱmonthsȱlaterȱtoȱRichison’s
attorney,ȱheȱopinedȱthatȱRichisonȱhadȱ“decreasedȱcirculationȱinȱbothȱlowerȱextremities”ȱand
hadȱtoȱ“keepȱhisȱlegsȱelevatedȱmuchȱofȱtheȱdayȱtoȱeliminateȱswellingȱinȱhisȱlower
extremities.”ȱYoonȱwroteȱthatȱRichisonȱwasȱ“disabledȱatȱthisȱtime.”ȱ

        Richison’sȱotherȱinfirmitiesȱincludeȱdiabetes,ȱhypertension,ȱandȱaȱleftȬshoulderȱinjury
thatȱrequiredȱsurgery.ȱHeȱinjuredȱtheȱshoulderȱafterȱfallingȱoutȱofȱaȱdeerȱstandȱwhile
huntingȱinȱ2008.ȱShortlyȱafterȱtheȱsurgery,ȱheȱreportedȱsufferingȱshoulderȱpainȱwhileȱclosing
hisȱcar’sȱhood,ȱthoughȱdoctorsȱfoundȱnoȱevidenceȱthatȱheȱaggravatedȱtheȱinjury.

        RichisonȱfiledȱhisȱdisabilityȱclaimȱinȱMayȱ2007,ȱallegingȱaȱperiodȱofȱdisabilityȱstarting
inȱDecemberȱ2004.ȱAfterȱhisȱclaimȱwasȱdenied,ȱheȱreceivedȱaȱhearingȱbeforeȱan
administrativeȱlawȱjudgeȱatȱwhichȱheȱtestifiedȱthatȱswellingȱinȱhisȱfeetȱforcedȱhimȱtoȱspend
mostȱofȱhisȱdayȱinȱaȱreclinerȱwithȱhisȱfeetȱelevatedȱtoȱtheȱlevelȱofȱhisȱheart.ȱHeȱreported
spendingȱminimalȱtimeȱonȱhisȱfeetȱandȱhavingȱdifficultyȱdriving.ȱHeȱalsoȱtoldȱtheȱALJȱthat
heȱtravelsȱonceȱeveryȱweekȱtoȱtwoȱweeksȱfromȱhisȱhomeȱinȱnorthwestȱWisconsinȱtoȱa
MinneapolisȱtransplantȱclinicȱforȱfollowȬupȱtreatmentȱforȱhisȱkidney.ȱEachȱvisitȱtakesȱfiveȱto
sixȱhours,ȱincludingȱtravelȱtime.ȱTheȱALJȱalsoȱheardȱtestimonyȱfromȱaȱvocationalȱexpert,
whoȱopinedȱthatȱthereȱwereȱsedentaryȱjobsȱavailableȱinȱtheȱeconomyȱthatȱaȱpersonȱwith
Richison’sȱrestrictionsȱcouldȱperform.ȱWhenȱquestionedȱfurtherȱbyȱRichison’sȱattorney,ȱthe
expertȱacknowledgedȱthatȱmanyȱsedentaryȱjobsȱdoȱnotȱallowȱemployeesȱtoȱworkȱwithȱtheir
feetȱelevatedȱatȱorȱaboveȱheartȱlevel,ȱthoughȱheȱtoldȱtheȱALJȱthatȱsomeȱemployersȱallowȱit.

       InȱrejectingȱRichison’sȱclaimȱofȱdisability,ȱtheȱALJȱconcludedȱthatȱhisȱvarious
ailmentsȱdidȱnotȱprecludeȱhimȱfromȱdoingȱsedentaryȱwork.ȱNavigatingȱthroughȱthe
requiredȱfiveȬstepȱanalysis,ȱseeȱ20ȱC.F.R.ȱ§§ȱ404.1520(a)(4),ȱ416.920(a)(4),ȱtheȱALJȱdetermined
thatȱRichisonȱhadȱnotȱworkedȱsinceȱhisȱallegedȱonsetȱdateȱ(stepȱone);ȱhisȱtoeȱstiffness
constitutedȱaȱsevereȱimpairmentȱ(stepȱtwo);ȱhisȱimpairmentsȱdidȱnotȱmeetȱorȱequalȱaȱlisted
impairmentȱ(stepȱthree);ȱheȱcouldȱnotȱperformȱhisȱpastȱworkȱ(stepȱfour);ȱbutȱthereȱexisted
No.ȱ11Ȭ2274                                                                                Pageȱ3

jobsȱinȱtheȱeconomyȱthatȱheȱcouldȱdoȱ(stepȱfive).ȱAsȱpartȱofȱhisȱanalysis,ȱtheȱALJȱconcluded
thatȱRichisonȱretainedȱtheȱresidualȱfunctionalȱcapacityȱ(“RFC”)ȱtoȱperformȱtheȱfullȱrangeȱof
sedentaryȱwork,ȱseeȱid.ȱ§ȱ404.1567(a).ȱHeȱdidȱnotȱcreditȱYoon’sȱopinionȱthatȱRichisonȱhadȱto
elevateȱhisȱlegsȱbecause,ȱheȱconcluded,ȱthatȱopinionȱwasȱcontradictedȱbyȱotherȱmedical
evidence.ȱAndȱheȱdiscountedȱYoon’sȱopinionȱthatȱRichisonȱwasȱ“disabled”ȱasȱanȱultimate
determinationȱforȱtheȱCommissionerȱtoȱmake.ȱTheȱALJȱalsoȱdiscreditedȱRichison’sȱtestimony
aboutȱhisȱphysicalȱlimitations,ȱnotingȱthatȱRichisonȱwentȱdeerȱhuntingȱandȱworkedȱonȱhis
car.ȱAsȱforȱhisȱstepȬfiveȱdeterminationȱthatȱthereȱexistedȱjobsȱRichisonȱcouldȱperform,ȱthe
ALJȱreliedȱsolelyȱonȱtheȱMedicalȬVocationalȱGuidelinesȱ(“theȱgrids”),ȱseeȱid.ȱ§ȱ404,ȱSubpt.ȱP,
App.ȱ2,ȱandȱdidȱnotȱmentionȱtheȱvocationalȱexpert’sȱtestimony.

        Onȱappeal,ȱRichisonȱchallengesȱfourȱaspectsȱofȱtheȱALJ’sȱdecision,ȱwhichȱweȱreview
asȱtheȱfinalȱwordȱofȱtheȱCommissionerȱbecauseȱtheȱAppealsȱCouncilȱdeclinedȱreview.ȱScott
v.ȱAstrue,ȱ647ȱF.3dȱ734,ȱ739ȱ(7thȱCir.ȱ2011).ȱWeȱlimitȱourȱreviewȱtoȱtheȱreasoningȱsetȱforthȱin
theȱALJ’sȱwrittenȱdecision,ȱseeȱJelinekȱv.ȱAstrue,ȱ662ȱF.3dȱ805,ȱ811ȱ(7thȱCir.ȱ2011),ȱassessing
whetherȱtheȱdecisionȱisȱsupportedȱbyȱsubstantialȱevidence.ȱ42ȱU.S.C.ȱ§ȱ405(g);ȱO’ConnorȬ
Spinnerȱv.ȱAstrue,ȱ627ȱF.3dȱ614,ȱ618ȱ(7thȱCir.ȱ2010).ȱSubstantialȱevidenceȱisȱsuchȱ“evidenceȱas
aȱreasonableȱmindȱmightȱacceptȱasȱadequateȱtoȱsupportȱaȱconclusion.”ȱSkinnerȱv.ȱAstrue,ȱ478
F.3dȱ836,ȱ841ȱ(7thȱCir.ȱ2007)ȱ(quotingȱRichardsonȱv.ȱPerales,ȱ402ȱU.S.ȱ389,ȱ401ȱ(1971)).ȱȱȱ

        First,ȱRichisonȱcontendsȱthatȱtheȱALJȱerredȱinȱdiscountingȱYoon’sȱopinionȱthatȱhe
mustȱelevateȱhisȱlegsȱallȱday—aȱrequirementȱthatȱwouldȱlimitȱgreatlyȱ(andȱperhaps
eliminate)ȱhisȱemploymentȱprospects—andȱhisȱconclusionȱthatȱRichisonȱisȱ“disabled.”ȱYoon
wasȱhisȱtreatingȱpodiatrist,ȱandȱRichisonȱarguesȱthatȱthereȱwasȱnoȱevidenceȱtoȱundermine
hisȱopinion.ȱHeȱinsistsȱthatȱthoseȱopinionsȱshouldȱhaveȱbeenȱaffordedȱcontrollingȱweight.
Butȱaȱtreatingȱphysician’sȱopinionȱreceivesȱcontrollingȱweightȱonlyȱwhenȱitȱisȱnot
“inconsistentȱwithȱtheȱotherȱsubstantialȱevidence”ȱinȱtheȱrecord,ȱ20ȱC.F.R.ȱ§ȱ404.1527(d)(2);
seeȱScott,ȱ647ȱF.3dȱatȱ739;ȱPunzioȱv.ȱAstrue,ȱ630ȱF.3dȱ704,ȱ710ȱ(7thȱCir.ȱ2011).ȱTheȱALJȱdidȱnot
errȱhereȱinȱdeterminingȱthatȱYoon’sȱopinionȱconflictedȱwithȱotherȱmedicalȱevidence,
includingȱhisȱownȱtreatmentȱnotes.ȱThoughȱYoonȱopinedȱinȱhisȱletterȱthatȱRichisonȱhad
decreasedȱcirculationȱinȱhisȱlegs,ȱwhichȱneededȱtoȱbeȱelevatedȱtoȱeliminateȱswelling,ȱhis
treatmentȱnotesȱfromȱSeptemberȱ2009ȱreportedȱthatȱRichison’sȱcirculationȱwasȱ“intact.”
Otherȱdoctors’ȱevaluationsȱalsoȱdescribedȱswellingȱinȱhisȱfeetȱasȱeitherȱminimalȱor
nonexistent.ȱYoonȱrecommendedȱ“conservativeȱtreatment,”ȱincludingȱsupportsȱtoȱstabilize
Richison’sȱfeetȱwhenȱheȱwalked,ȱbutȱheȱmadeȱnoȱmentionȱinȱhisȱtreatmentȱnotesȱofȱRichison
needingȱtoȱelevateȱhisȱfeet.ȱAnȱALJȱmayȱdeclineȱtoȱcreditȱaȱtreatingȱphysician’sȱopinionȱifȱit
isȱ“internallyȱinconsistent,”ȱSkarbekȱv.ȱBarnhart,ȱ390ȱF.3dȱ500,ȱ503ȱ(7thȱCir.ȱ2004);ȱseeȱalso
Schmidtȱv.ȱAstrue,ȱ496ȱF.3dȱ833,ȱ842ȱ(7thȱCir.ȱ2007);ȱFlynnȱv.ȱAstrue,ȱ513ȱF.3dȱ788,ȱ793ȱ(8thȱCir.
2008).ȱThatȱwasȱtheȱcaseȱhere.ȱAndȱasȱforȱYoon’sȱopinionȱthatȱRichisonȱwasȱ“disabled,”ȱthe
ALJȱcorrectlyȱlabeledȱthatȱasȱanȱultimateȱdeterminationȱreservedȱtoȱtheȱCommissioner.
No.ȱ11Ȭ2274                                                                                Pageȱ4

Seeȱ20ȱC.F.R.ȱ§ȱ404.1527(e)(1);ȱJohansenȱv.ȱBarnhart,ȱ314ȱF.3dȱ283,ȱ289ȱ(7thȱCir.ȱ2002);ȱVossenȱv.
Astrue,ȱ612ȱF.3dȱ1011,ȱ1015ȱ(8thȱCir.ȱ2010).ȱȱ

        NextȱRichisonȱcitesȱtheȱALJ’sȱdeterminationȱthatȱRichison’sȱassertionsȱaboutȱhis
limitationsȱwereȱ“notȱcredibleȱtoȱtheȱextentȱtheyȱareȱinconsistentȱwithȱtheȱaboveȱresidual
functionalȱcapacityȱassessment.”ȱRichisonȱcomplainsȱthatȱsuchȱaȱconclusionȱwasȱmerelyȱa
recitationȱofȱ“boilerplate.”ȱȱWeȱhaveȱderidedȱthisȱsortȱofȱboilerplateȱasȱinadequate,ȱbyȱitself,
toȱsupportȱaȱcredibilityȱfinding.ȱSeeȱPunzio,ȱ630ȱF.3dȱatȱ709;ȱSpivaȱv.ȱAstrue,ȱ628ȱF.3dȱ346,ȱ348
(7thȱCir.ȱ2010);ȱParkerȱv.ȱAstrue,ȱ597ȱF.3dȱ920,ȱ921–22ȱ(7thȱCir.ȱ2010).ȱButȱinȱthisȱcaseȱtheȱALJ
saidȱmore,ȱquestioningȱRichison’sȱrepresentationȱthatȱheȱcouldȱdoȱnoȱmoreȱthanȱnapȱand
rest,ȱgivenȱthatȱheȱwentȱhuntingȱandȱapparentlyȱattemptedȱtoȱworkȱonȱhisȱcar.ȱSeeȱBergerȱv.
Astrue,ȱ516ȱF.3dȱ539,ȱ545ȱ(7thȱCir.ȱ2008)ȱ(upholdingȱALJ’sȱadverseȱcredibilityȱdetermination
regardingȱconstraintsȱimposedȱonȱclaimantȱbyȱbackȱpainȱwhereȱclaimantȱperformed
householdȱchores,ȱwentȱfishing,ȱandȱdroveȱlongȱdistancesȱtoȱseeȱhisȱgirlfriend).ȱTheȱALJȱalso
citedȱvariousȱmedicalȱreportsȱshowingȱthatȱRichison’sȱfootȱconditionȱimprovedȱoverȱtime.
ByȱexplainingȱwhichȱofȱRichison’sȱstatementsȱheȱdidȱnotȱcreditȱandȱwhy,ȱtheȱALJȱprovidedȱa
sufficientȱbasisȱforȱhisȱcredibilityȱassessment.ȱSeeȱCastileȱv.ȱAstrue,ȱ617ȱF.3dȱ923,ȱ929–30ȱ(7th
Cir.ȱ2010).

        RichisonȱnextȱassertsȱthatȱtheȱALJȱdidȱnotȱconsiderȱtheȱevidenceȱasȱaȱwholeȱin
makingȱhisȱRFCȱassessment.ȱAnȱRFCȱdeterminationȱmustȱaccountȱforȱallȱimpairments,ȱeven
thoseȱthatȱareȱnotȱsevereȱinȱisolation,ȱseeȱ20ȱC.F.R.ȱ§ȱ404.1545(a)(2);ȱTerryȱv.ȱAstrue,ȱ580ȱF.3d
471,ȱ477ȱ(7thȱCir.ȱ2009),ȱandȱanȱALJȱmustȱconsiderȱtheȱcumulativeȱeffectȱofȱtheȱclaimant’s
impairments,ȱseeȱParker,ȱ597ȱF.3dȱatȱ923;ȱVillanoȱv.ȱAstrue,ȱ556ȱF.3dȱ558,ȱ563ȱ(7thȱCir.ȱ2009).ȱIn
thisȱcase,ȱhowever,ȱtheȱALJȱdemonstratedȱadequateȱconsiderationȱofȱallȱtheȱevidence;ȱhe
wroteȱthatȱheȱgaveȱ“carefulȱconsideration”ȱtoȱ“theȱentireȱrecord”ȱandȱ“consideredȱall
symptoms”ȱandȱalsoȱcreditedȱtheȱopinionȱofȱDr.ȱSchwochau,ȱRichison’sȱnephrologist,ȱwho
opinedȱthatȱtheȱcombinedȱeffectȱofȱRichison’sȱillnessesȱpreventedȱhimȱfromȱexertingȱhimself
extensively.ȱSeeȱGetchȱv.ȱAstrue,ȱ539ȱF.3dȱ473,ȱ483ȱ(7thȱCir.ȱ2008).

        Finally,ȱRichisonȱassailsȱtheȱALJ’sȱuseȱofȱtheȱgridsȱinȱdeterminingȱthatȱjobsȱexistedȱin
theȱeconomyȱthatȱheȱcouldȱperform.ȱButȱRichison’sȱargumentȱonȱthisȱpointȱrehashesȱhis
otherȱcontentionsȱwithoutȱexplainingȱwhyȱtheȱuseȱofȱtheȱgridsȱwasȱinappropriate.ȱTheȱALJ
concludedȱthatȱRichison’sȱimpairmentsȱaffectedȱonlyȱhisȱabilityȱtoȱexertȱhimselfȱandȱdidȱnot
imposeȱ“nonȬexertional”ȱlimitations—suchȱasȱaȱlackȱofȱconcentrationȱorȱmemory—andȱhis
useȱofȱtheȱgridsȱthusȱwasȱentirelyȱproper.ȱSeeȱ20ȱC.F.R.ȱ§ȱ404.1569a(b),ȱ(c);ȱMcKinzeyȱv.
Astrue,ȱ641ȱF.3dȱ884,ȱ892ȱ(7thȱCir.ȱ2011).

        RichisonȱalsoȱattemptsȱtoȱargueȱthatȱtheȱALJȱerredȱbyȱfailingȱtoȱaddressȱtheȱpotential
effectȱofȱhisȱbiweeklyȱtripsȱtoȱtheȱtransplantȱclinicȱinȱMinneapolisȱonȱhisȱemployment
No.ȱ11Ȭ2274                                                                              Pageȱ5

prospects.ȱButȱRichisonȱhasȱnotȱdevelopedȱthisȱargumentȱonȱappealȱandȱdidȱnotȱpresentȱitȱat
allȱinȱtheȱdistrictȱcourt,ȱthusȱwaivingȱit.ȱSeeȱSchoenfeldȱv.ȱApfel,ȱ237ȱF.3dȱ788,ȱ793ȱ(7thȱCir.
2001);ȱSmithȱv.ȱComm’rȱofȱSoc.ȱSec.,ȱ631ȱF.3dȱ632,ȱ637ȱ(3dȱCir.ȱ2010).

                                                                                   AFFIRMED.